UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT



                           No. 96-7366



ROBERT TYRONE MORGAN,

                                           Plaintiff - Appellant,

         versus

COMMISSIONER, Maryland Division of Correc-
tions; WARDEN, Baltimore City Detention Cen-
ter; PRISON HEALTH SERVICES, INCORPORATED,

                                          Defendants - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Baltimore. Alexander Harvey, II, Senior District
Judge. (CA-96-1405-H)

Submitted:   November 7, 1996         Decided:     November 20, 1996

Before RUSSELL and WIDENER, Circuit Judges, and PHILLIPS, Senior
Circuit Judge.

Affirmed by unpublished per curiam opinion.


Robert Tyrone Morgan, Appellant Pro Se. John Joseph Curran, Jr.,
Attorney General, Glenn William Bell, Amy Kushner Kline, OFFICE
OF THE ATTORNEY GENERAL OF MARYLAND, Baltimore, Maryland, for
Appellees.

Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant appeals the district court's order denying relief on

his 42 U.S.C. § 1983 (1994) complaint. We have reviewed the record

and the district court's opinion and find no reversible error. Ac-

cordingly, we affirm on the reasoning of the district court. Morgan
v. Commissioner, No. CA-96-1405-H (D. Md. Aug. 12, 1996). We dis-

pense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.




                                                          AFFIRMED




                                2